         Case 5:19-cv-01265-ESC Document 69 Filed 07/23/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RICHARD CORNEJO, MARY                           §
CORNEJO,                                        §
                                                §               SA-19-CV-01265-ESC
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
EMJB, INC, IHAR SKARABRUKH,                     §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action are Plaintiffs’ Motion for

Continuance of Hearing on Defendants’ Motion for Partial Summary Judgment [#52] and

Plaintiffs’ Motion to Compel Defendant Ihar Skarabrukh to Respond to Plaintiffs’ Second Set of

Interrogatories and Second Set of Requests for Production and to Appear for a Second

Deposition [#59]. The Court held a hearing on the motions on this day, at which all parties

appeared through counsel. At the close of the hearing, the Court issued certain oral rulings,

which it now memorializes with this written order.

       Plaintiffs’ motion for a continuance asks the Court to continue its ruling on Defendants’

pending motion for partial summary judgment on Plaintiffs’ gross negligence claim, as well as

his negligent hiring, entrustment, retention, supervision, contracting, and maintenance claims

and his unsafe equipment claim. Plaintiffs argue that there is additional discovery needed to be

able to fully respond to Defendants’ motion. Plaintiffs’ motion to compel asks the Court to

compel some of this outstanding discovery. The Court will grant the motion to compel in full

and grant the motion for continuance in part.




                                                1
         Case 5:19-cv-01265-ESC Document 69 Filed 07/23/21 Page 2 of 5




                                     I. Motion for Compel

       The primary dispute between the parties concerns Plaintiffs’ inability to gather

information regarding Defendant Ihar Skarabrukh’s cell phone use at the time of the collision

underlying this suit. Skarabrukh concedes that he was using a cell phone and had a Samsung

tablet in his possession at the time of the collision, but he has been unable to produce either of

his two cell phones or the Samsung tablet.     Skarabrukh claims these items were either lost or

stolen. Plaintiffs believe that data and information from Skarabrukh’s cell phone and tablet will

shed light on whether he was engaged in any inherently dangerous activity, such as using video

chats, messaging apps, watching videos, texting or other usage that would constitute gross

negligence while operating an 18-wheeler.

       Plaintiffs served Skarabrukh with a Second Set of Interrogatories and Second Set of

Requests for Production on May 28, 2021. The time for Skarabrukh to respond to this discovery

has expired, and Plaintiffs have not received any response. Defense counsel explained to the

Court at the hearing that Skarabrukh had been unresponsive to defense counsel’s attempts to

contact him for months but has finally made contact with counsel. Defense counsel relayed to

the Court that Skarabrukh is in the process of providing his responses to the outstanding

interrogatories and requests for production.

       The Court will therefore grant Plaintiffs’ motion to compel and order Skarabrukh to

respond to the written discovery within seven days of this Order. The Court will also order

Skarabrukh to appear for a second deposition on questions limited to the issue of the

whereabouts of his cell phone and Samsung tablet and his use of these items leading up to and at

the time of the collision within 30 days of this Order. The Court warns Skarabrukh that further




                                                2
         Case 5:19-cv-01265-ESC Document 69 Filed 07/23/21 Page 3 of 5




failure to comply with his discovery obligations could result in sanctions, and failure to comply

with this Order could result in him being held in contempt of court.

                                  II. Motion for Continuance

       The Court will also grant Plaintiffs’ motion for continuance in part in order to allow for

Plaintiffs to depose Skarabrukh and prepare a supplemental response to Defendants’ partial

motion for summary judgment on Plaintiffs’ claims of gross negligence. The Court will not,

however, intervene with respect to Plaintiffs’ request to conduct additional depositions in this

case at this time, as Plaintiffs have not demonstrated that the depositions of other individuals

would result in evidence that is likely to raise a genuine dispute of material fact on those claims

addressed in Defendants’ summary judgment motion.

       Federal Rule of Civil Procedure 56(d) provides the following:

           If a nonmovant shows by affidavit or declaration that, for specified
           reasons, it cannot present facts essential to justify its opposition, the court
           may: (1) defer considering the motion or deny it; (2) allow time to obtain
           affidavits or declarations or take discovery; or (3) issue any other
           appropriate order.

A party moving for relief under Rule 56(d) must “set forth a plausible basis for believing that

specified facts, susceptible of collection within a reasonable time frame, probably exist and

indicate how the emergent facts, if adduced, will influence the outcome of the pending summary

judgment motion.” Am. Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir.

2013) (internal quotation and citation omitted). In other words, the party must show how

discovery could create a genuine issue of material fact. Mitchell v. Sikorsky Aircraft, 533 Fed.

App’x 354, 358 (5th Cir. 2013). Importantly, the party seeking relief under Rule 56(d) must also

demonstrate that she exercised due diligence in requesting and obtaining relevant discovery. Id.




                                                 3
           Case 5:19-cv-01265-ESC Document 69 Filed 07/23/21 Page 4 of 5




       Plaintiffs did not include an affidavit or declaration in support of their motion for

continuance as required by Rule 56(d).        Additionally, Plaintiffs have not been diligent in

pursuing all of the discovery they claim is necessary to adequately respond to Defendants’

motion, such as the depositions of an eyewitness and the responding officer, whose names have

been in their possession since early in the discovery period. Plaintiffs waited to request these

depositions until the discovery period had almost expired and trial was only three months away.

       The only deposition the Court might permit is the deposition of “Anastasia,” the woman

with whom Skarabrukh was speaking on his cell phone at the time of the collision. At this

juncture, however, Anastasia’s surname and whereabouts remain unknown. After Plaintiffs

depose Skarabrukh for a second time, they may petition for the Court for a motion to compel

Anastasia’s deposition, if they are both able to locate her and establish that her expected

testimony might generate a material fact question on Plaintiffs’ claims of gross negligence.

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Continuance of Hearing on

Defendants’ Motion for Partial Summary Judgment [#52] is GRANTED IN PART as follows:

       •    Plaintiffs may file any supplemental response to Defendants’ motion for partial
            summary judgment as to their claims of negligent hiring, entrustment, retention,
            supervision, contracting, maintenance, or unsafe equipment on or before July 30,
            2021. Defendants may, but are not required, to file a supplemental reply on or before
            August 6, 2021.

       •    Plaintiffs may file any supplemental response to Defendants’ motion for partial
            summary judgment as to their claims of gross negligence no later than two weeks
            after the date of the second deposition of Defendant Ihar Skarabrukh. Defendants
            may, but are not required, to file a supplemental reply within seven days of Plaintiffs
            filing this supplemental response.

       •    In all other respects, the motion is DENIED.




                                                 4
           Case 5:19-cv-01265-ESC Document 69 Filed 07/23/21 Page 5 of 5




       IT IS FURTHER ORDERED that Plaintiffs’ Motion to Compel Defendant Ihar

Skarabrukh to Respond to Plaintiffs’ Second Set of Interrogatories and Second Set of Requests

for Production and to Appear for a Second Deposition [#59] is GRANTED as follows:

       •    Defendant Ihar Skarabrukh is compelled to respond to Plaintiffs’ Second Set of
            Interrogatories and Second Set of Requests for Production on or before July 30,
            2021.

       •    Defendant Ihar Skarabrukh is compelled to appear for a second limited deposition as
            set forth in this Order on or before August 23, 2021.

       •    Defendant Ihar Skarabrukh is hereby warned that if he does not timely respond to the
            outstanding discovery or timely appear for his second deposition, he may face
            sanctions or may be held in contempt of Court.

       IT IS SO ORDERED.

       SIGNED this 23rd day of July, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               5
